               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 1 of 8 Page ID #:38



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           501 West Broadway, Suite 1600
                       3   San Diego, CA 92101-8474
                           Tel: 619.814.5800    Fax: 619.814.6799
                       4
                           Attorneys for Defendants
                       5   CITY OF NEWPORT BEACH, ALEX MASLIN,
                           JOSEPH DEJULIO, and RANDALL PARKER
                       6
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                  10                                             SOUTHERN DIVISION
                  11
                  12       PAUL MCADAMS,                                      Case No. 8:19-cv-00615-AG-KES
                  13                               Plaintiff,                 D E F E N D A N TS C I TYO F
                                                                              N E W P O RT B E A C H , A L E X
                  14       v.                                                 M A SL I N , JO SE P H D E JUL I O , A N D
                                                                              RA N D A L L P A RK E R’S N O TI C E O F
                  15       CITY OF NEWPORT BEACH; ALEX                        M O TI O N A N D M O TI O N TO
                           MASLIN; JOSEPH DEJULIO;                            D I SM I SS P L A I N TI F F ’S TH I RD
                  16       RANDALL PARKER; and DOES 1                         C L A I M F O RVI O L A TI O N O F
                           through 10, inclusive,                             C A L I F O RN I A C I VI L C O D E
                  17                                                          SE C TI O N 52.1P URSUA N T TO
                                                   Defendants.                F .R.C .P . RUL E 12(b)(6 );
                  18                                                          M E M O RA N D UM O F P O I N TS A N D
                                                                              A UTH O RI TI E S I N SUP P O RT
                  19                                                          TH E RE O F
                  20                                                          [P ropose d Ord e rand D e c laration of
                                                                              Su san E .C ole m an file d c onc u rre ntly
                  21                                                          he re with]
                  22                                                          Date:          July 15, 2019
                                                                              Time:          10:00 a.m.
                  23
                                                                              Judge:         Hon. Andrew J. Guilford
                  24
                  25                                             N O TI C E O F M O TI O N
                  26                TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                  27                PLEASE TAKE NOTICE that on July 15, 2019, at 10:00 a.m., or as soon
                  28       thereafter as the matter may be heard before the Honorable Andrew J. Guilford in
B URKE , W ILLI AM S &                                                                                 8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                            -1-              DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                                    PLAINTIFF’S THIRD CLAIM
               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 2 of 8 Page ID #:39



                       1   Courtroom 10D of the above-entitled court, located at 411 West 4th Street, Santa
                       2   Ana, California 92701, Defendants City of Newport Beach, Alex Maslin, Joseph
                       3   Dejulio, and Randall Parker (collectively, “Defendants” ) will move the Court
                       4   pursuant to Federal Rules of Civil Procedure, Rule 12(b)(6) for an order dismissing
                       5   Plaintiff Paul McAdams’s (“Plaintiff” ) third claim for violation of California Civil
                       6   Code section 52.1 (“Section 52.1” ) because Plaintiff fails to allege sufficient facts
                       7   to state a Section 52.1 claim.
                       8            Pursuant to Local Rule 7-3, this Motion is made following defense counsel’s
                       9   meet and confer correspondence sent to Plaintiff’s counsel on April 23, 2019. After
                  10       meeting and conferring, the parties were unable to resolve the issues raised in this
                  11       motion. (Se e Decl. of Susan Coleman.)
                  12                Defendants’motion is based on this Notice, the Memorandum of Points and
                  13       Authorities, and Plaintiff’s Complaint, together with such other oral and
                  14       documentary evidence as may be submitted to the Court.
                  15
                  16       Dated: May 30, 2019                    BURKE, WILLIAMS & SORENSEN, LLP
                  17
                  18                                              By: /s/Su san E .C ole m an
                                                                      Susan E. Coleman
                  19
                                                                  Attorneys for Defendants
                  20                                              CITY OF NEWPORT BEACH, ALEX
                                                                  MASLIN, JOSEPH DEJULIO, and
                  21                                              RANDALL PARKER
                  22
                  23
                  24
                  25
                  26
                  27
                  28
B URKE , W ILLI AM S &                                                                       8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                     -2-           DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                          PLAINTIFF’S THIRD CLAIM
               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 3 of 8 Page ID #:40



                       1                      M E M O RA N D UM O F P O I N TS A N D A UTH O RI TI E S
                       2   I.       I N TRO D UC TI O N .
                       3            Plaintiff Paul McAdams’s (“Plaintiff” ) complaint against Defendants City of
                       4   Newport Beach (“City” ), Alex Maslin, Joseph Dejulio, and Randall Parker
                       5   (collectively, “Defendants” ) stems from Plaintiff’s March 14, 2017, arrest in the
                       6   City of Newport Beach and includes five claims: (1) unreasonable force under the
                       7   Fourth Amendment (Section 1983); (2) failure to properly train, hire, fire, and
                       8   discipline under Section 1983; (3) violation of California Civil Code section 52.1
                       9   (“Section 52.1” ); (4) battery under state law; and (5) negligence under state law. In
                  10       short, Plaintiff alleges Officers Dejulio, Maslin, McAdams, and Parker used
                  11       unreasonable force against him in the process of handcuffing and arresting him.
                  12                Defendants seek to dismiss Plaintiff’s third claim for violation of Section
                  13       52.1 on the basis that Plaintiff fails to allege facts sufficient to state a claim.
                  14       II.      RE L E VA N T A L L E G A TI O N S RE L A TE D TO P L A I N TI F F ’S
                  15                SE C TI O N 52.1C L A I M .1
                  16                On March 17, 2017, at around 10:30 p.m., Plaintiff alleges he was driving
                  17       and “noticed that he was being followed by an unmarked black sports utility vehicle
                  18       (SUV).” (Compl. ¶¶ 18- 19.) Eventually, the SUV activated red flashing lights
                  19       behind Plaintiff and ordered him to pull over, which Plaintiff was reluctant to do
                  20       because he was not certain that the SUV was law enforcement. (Compl. ¶¶ 20-23.)
                  21       Once he stopped his vehicle, Officer Dejulio sprinted towards Plaintiff. (Compl. ¶
                  22       24.) Officer Maslin approached Plaintiff’s driver-side door and ordered him out of
                  23       the vehicle, but Plaintiff was not convinced that Officer Maslin was a peace officer
                  24       because, in part, he appeared “very young.” (Compl. ¶¶ 25-27.)
                  25                Thereafter, Plaintiff exited his vehicle and Officer Maslin attempted to
                  26       handcuff Plaintiff. (Compl. ¶ 28.) Instead of complying, Plaintiff began to verbally
                  27
                           1
                            Defendants do not concede that these allegations are true except for the purposes
                  28       of this motion.
B URKE , W ILLI AM S &                                                                          8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                        -3-           DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                             PLAINTIFF’S THIRD CLAIM
               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 4 of 8 Page ID #:41



                       1   protest and questioned Officer Maslin’s actions because, despite the officers driving
                       2   a vehicle equipped with lights and Officer Maslin wearing a tactical vest, Plaintiff
                       3   believed he was being robbed. (Compl. ¶ 29.) Officer Parker then arrived to the
                       4   scene. (Compl. ¶ 30.) Once Officer Parker arrived, all defendants inexplicably
                       5   “brutally threw” Plaintiff on the ground, and Officer Maslin “repeatedly tasered”
                       6   Plaintiff while Officers Dejulio and Parker held Plaintiff down. (Compl. ¶¶ 31-32.)
                       7   Officers Parker, Dejulio, and Parker then arrested Plaintiff. (Compl. ¶ 34.)
                       8            In a conclusory manner, under this third claim, Plaintiff alleges Officers
                       9   Parker, Dejulio, and Parker “interfered with, and/or attempted to interfere with, by
                  10       use of threats, intimidation, and coercion, the exercise or enjoyment by [Plaintiff]
                  11       of the rights secured to him by the Constitution….” (Compl. ¶ 50.) However,
                  12       Plaintiff’s complaint is devoid of any allegations that any of the involved officers
                  13       threatened, intimidated, or coerced him. (Se e e .g., Compl.)
                  14       III.     L E G A L STA N D A RD F O RA M O TI O N TO D I SM I SS UN D E RRUL E
                  15                12(b)(6 ).
                  16                The standard of pleading that a complaint must meet has been raised by the
                  17       United States Supreme Court in its Twom bly and Iqbaldecisions. Conclusory or
                  18       unwarranted deductions of fact, and unreasonable inferences, will not allow a
                  19       complaint to stand. The United States Supreme Court has made clear through a
                  20       heightened standard that formulaic pleading alone will not allow a complaint to
                  21       survive Rule 12(b)(6). To survive a motion to dismiss, a plaintiff must allege
                  22       “enough facts to state a claim to relief that is plausible on its face.” B e llA tl.C orp.
                  23       v
                           .Twom bly, 550 U.S. 544, 570 (2007). In other words, a plaintiff must allege facts
                  24       sufficient to “raise a right to relief above the speculative level.” Id . at 555. Though
                  25       a court is to assume plaintiff’s allegations are true, the court is not required to
                  26       accept as true “allegations that are merely conclusory, unwarranted deductions of
                  27       fact, or unreasonable inferences.” St.C lare v
                                                                        .G ile ad Sc is.,Inc ., 536 F.3d 1049,
                  28       1055 (9th Cir. 2008).
B URKE , W ILLI AM S &                                                                         8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                      -4-            DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                            PLAINTIFF’S THIRD CLAIM
               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 5 of 8 Page ID #:42



                       1            In 2009, the Supreme Court clarified that this standard requires plaintiff to
                       2   allege facts that add up to “more than a sheer possibility that a defendant has acted
                       3   unlawfully.” A shc roft v
                                                   .Iqbal, 556 U.S. 662, (2009). A claim is plausible only
                       4   when the facts pled “allow[] the court to draw the reasonable inference that the
                       5   defendant is liable for the misconduct alleged.” Id . at 1949 (c itingTwom bly, 550
                       6   U.S. at 556). The court is not obligated to accept as true “legal conclusions”
                       7   contained in the complaint. Id . “[W]here the well-pleaded facts do not permit the
                       8   court to infer more than the mere possibility of misconduct, the complaint has
                       9   alleged –but it has not show[n] –that the pleader is entitled to relief.” Id . at 1950.
                  10                The basic pleading standard for civil rights complaints calls for inclusion of
                  11       clear, factual allegations in support of each cause of action, and that such
                  12       allegations are not vague or based on mere conclusions. Iv
                                                                                    eyv
                                                                                      .B d .ofRe ge nts, 673
                  13       F.2d 266, 268 (9th Cir. 1982). Claims may be dismissed because they fail to allege
                  14       sufficient facts to support any cognizable legal claim. Sm ile C are D e ntalG rou pv
                                                                                                               .
                  15       D e ltaD e ntalP lan ofC al.,Inc ., 88 F.3d 780, 783 (9th Cir. 1996), c e rt.d e nie d , 519
                  16       U.S. 1028 (1996). While the Federal Rules require merely that the complaint place
                  17       defendants on notice of what it is they are being sued for, a plaintiff’s pleading
                  18       obligations are not non-existent. On the contrary, plaintiff must put forth a short,
                  19       plain statement showing that they are entitled to relief. Se e Fed. R. Civ. P. 8(a)(1).
                  20       Dismissal is proper where there is either a “lack of a cognizable legal theory” or
                  21       “the absence of sufficient facts alleged under a cognizable legal theory.” B aliste riv
                                                                                                                 .
                  22       P ac ific aP olic e D e pt., 901 F.2d 696, 699 (1988).
                  23       I V.     P L A I N TI F F F A I L S TO STA TE A C L A I M F O RVI O L A TI O N O F
                  24                SE C TI O N 52.1(TH I RD C L A I M ).
                  25                Plaintiff’s California Civil Code § 52.1 (“Section 52.1” ) claim, under the
                  26       Bane Act, is derived from his unreasonable use of force claim (first claim). Plaintiff
                  27       alleges, in short, Officers Maslin, Dejulio, and Parker used unreasonable force
                  28       against him while he was resisting arrest. (Compl. ¶¶ 28-34.) Plaintiff’s allegations
B URKE , W ILLI AM S &                                                                           8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                       -5-             DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                              PLAINTIFF’S THIRD CLAIM
               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 6 of 8 Page ID #:43



                       1   fail to state a claim under Section 52.1 because Plaintiff fails to allege that (1)
                       2   Officers Maslin, Dejulio, and Parker acted with any spiteful intent towards him; or
                       3   that (2) Officers Maslin, Dejulio, and Parker threatened, coerced, or intimidated
                       4   him.
                       5            A.       P la int
                                                    iff F a iledTo A lleg eA nyI ndiv idua lD efenda ntViola t
                                                                                                             edH is
                       6                     Rig h t
                                                   sUnderSect
                                                            ion 52.1.
                       7            Section 52.1 provides a cause of action “against anyone who interferes, or
                       8   tries to do so, by threats, intimidation, or coercion, with an individual’s exercise or
                       9   enjoyment of rights secured by federal or state law.” Cal. Civ. Code § 52.1. It was
                  10       “intended to address only egregious interferences with constitutional rights, not just
                  11       any tort. Th ea ctof int
                                                  erferencew it
                                                              h a const
                                                                      it
                                                                       utiona lrig h tm ustit
                                                                                            self be
                  12       delibera t
                                    eorspit
                                          eful.” Shoyoye v
                                                         .C nty.ofL osA nge le s, 203 Cal.App.4th 947, 959
                  13       (2012) (emphasis added). To prevail on a Section 52.1 claim, a plaintiff must
                  14       therefore prove (1) a violation of a constitutional or statutory right (2) by
                  15       intimidation, threats or coercion. Ve ne gasv
                                                                       .C nty.ofL osA nge le s, 153 Cal.App.4th
                  16       1230, 1242 (2007).
                  17                A consensus has formed in the California Courts of Appeal that Bane Act
                  18       liability requires a threatening, intimidating, or coercive act separate and distinct
                  19       from the act that deprived the plaintiff of his or her federal or state rights. Se e
                  20       B e nd e rv
                                     .C nty.ofL osA nge le s, 217 Cal.App.4th 968, 979 (2013) (“The statute
                  21       requires a showing of coercion independent from the coercion inherent in the
                  22       wrongful detention itself.” ); L yallv
                                                                .C ity ofL osA nge le s, 807 F.3d 1178, 1196 (9th
                  23       Cir. 2015) (“Numerous California decisions make clear that a plaintiff in a search-
                  24       and-seizure case must allege threats or coercion beyond the coercion inherent in a
                  25       detention or search in order to recover under the Bane Act.” ); Shoyoye , 203
                  26       Cal.App.4th at 959 (“[W]here coercion is inherent in the constitutional violation
                  27       alleged ... [T]he statute requires a showing of coercion independent from the
                  28       coercion inherent in the wrongful detention itself.” ).
B URKE , W ILLI AM S &                                                                         8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                        -6-          DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                            PLAINTIFF’S THIRD CLAIM
               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 7 of 8 Page ID #:44



                       1            Here, Plaintiff’s barebones complaint fails to allege any factual allegations
                       2   sufficient to support his Section 52.1 claim beyond his mere conclusion that
                       3   Defendants violated his rights under Section 52.1. (Compl. ¶¶ 28-34, 50.) Namely,
                       4   although Plaintiff alleges a violation of the Fourth Amendment based on
                       5   unreasonable force, Plaintiff fails to allege any threatening, intimidating, or
                       6   coercive act distinct from the act that allegedly deprived him of his rights (i.e., the
                       7   alleged force used to arrest him). (Se e e .g., Compl. ¶¶ 28-34.) Moreover, Plaintiff
                       8   fails to allege that Officers Maslin, Dejulio, and Parker deliberately or spitefully
                       9   interfered with his constitutional rights. To the contrary, Plaintiff admits he was
                  10       resisting arrest thus requiring the officers to use reasonable force to apprehend him.
                  11       (Compl. ¶ 29.) Accordingly, Plaintiff’s Section 52.1 claim should be dismissed as
                  12       Plaintiff has failed to allege facts sufficient to state a claim against Officers Maslin,
                  13       Dejulio, and Parker. Shoyoye , 203 Cal.App.4th at 959.
                  14                B .      P la int
                                                    iff L ikew iseF a ilsTo St
                                                                             ateA C la im UnderSect
                                                                                                  ion 52.1
                  15                         A g a instD efenda ntC it
                                                                     y.
                  16                Plaintiff does not articulate how the City is liable under his Section 52.1
                  17       claim; however, presumably, Plaintiff is alleging the City is variously liable for
                  18       Officers Maslin’s, Dejulio’s, and Parker’s alleged violation of Section 52.1
                  19       pursuant to California Government Code section 815.2. Under Section 815.2(a), a
                  20       public entity employer is generally liable for the torts of an employee committed
                  21       within the scope of employment if the employee is liable. Accordingly, an
                  22       “employer’s vicarious liability is based solely on the employee’s wrongful act; the
                  23       employer cannot be liable when the verdict in favor of the employee determines
                  24       that the employee did no wrong.” P e re z v
                                                                     .C ity ofH u ntington P ark, 7 Cal. App. 4th
                  25       817, 820 (1992); Ze ligv
                                                  .C ty.ofL osAnge le s, 27 Cal. 4th 1112, 1131 (2002)
                  26       (holding “there is no basis for imposing vicarious liability upon the public entities”
                  27       where plaintiff failed to establish defendant “public employee engaged within the
                  28       scope of employment that would render the employee liable to plaintiffs” ). Here, as
B URKE , W ILLI AM S &                                                                         8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                          -7-        DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                            PLAINTIFF’S THIRD CLAIM
               Case 8:19-cv-00615-FMO-KES Document 12 Filed 05/30/19 Page 8 of 8 Page ID #:45



                       1   Plaintiff fails to allege a Section 52.1 claim against Officers Maslin, Dejulio, and
                       2   Parker, Plaintiff likewise fails to state a claim against Defendant City based
                       3   vicarious liability. P e re z, 7 Cal. App. 4th at 820. Accordingly, Plaintiff failed to
                       4   state a claim against Defendant City under Section 52.1 and Plaintiff’s third claim
                       5   should be dismissed. Shoyoye , 203 Cal.App.4th at 959.
                       6   V.       C O N C L USI O N .
                       7            Based on the foregoing, Defendants respectfully request that Plaintiff’s third
                       8   claim for violation of California Civil Code section 52.1 be dismissed for Plaintiff’s
                       9   failure to state a claim.
                  10       Dated: May 30, 2019                      BURKE, WILLIAMS & SORENSEN, LLP
                  11
                  12                                                By: /s/Su san E .C ole m an
                                                                        Susan E. Coleman
                  13
                                                                    Attorneys for Defendants
                  14                                                CITY OF NEWPORT BEACH, ALEX
                                                                    MASLIN, JOSEPH DEJULIO, and
                  15                                                RANDALL PARKER
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
B URKE , W ILLI AM S &                                                                         8:19-CV-00615-AG-KES
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           LA #4811-0727-4648 v1                      -8-            DEFENDANTS’MOTION TO DISMISS
      SAN DIEGO                                                                            PLAINTIFF’S THIRD CLAIM
